DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 05/26/2022 has been entered and is currently under consideration.  Claims 26-40, 42-44, 48, and 50 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28, 31-32, 34, 39, 42, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori (JPS5397046 of record with reference made to examiner provided machine translation) in view of Yukawa (US 2015/0273944).
Regarding claim 26, Hori teaches:
A tire containing a tire sealant layer comprising a rubber portion having an upper surface and a lower surface (Fig 1: tire T, anti-bank material 5; ln 36-40), the rubber portion comprising a mixture of
i. 100 parts of at least one rubber selected from the group consisting of butyl rubber (optionally halogenated), natural rubber, polyisoprene, polybutadiene rubber, styrene-butadiene rubber, styrene-butadiene- isoprene rubber, isoprene-butadiene rubber, polychloroprene rubber, EPDM, nitrile rubber, polyisobutylene, and combinations thereof wherein at least 60 parts of the 100 parts of rubber comprises butyl rubber, halogenated butyl rubber, EPDM, or a combination thereof (ln 55-57);
ii. 300-500 phr of at least one tackifier (Comparative example 1; 152 parts polyisobutylene and 224 parts polybutene to 100 parts rubber; ln 112);
iii. one or more extenders in a total amount of 10-55 phr (ln 89-90); and
v. a cure package (ln 87).
Hori does not teach optionally at least one hydroscopic substance in an amount of 0.5 to 10 phr.  However, this limitation is not required by the claims since it is optional.
Hori does not teach one or more extenders in a total amount of 10-55 phr,
In the same field of endeavor regarding tires, Yukawa teaches a sealant layer (sealant layer 10) comprising one or more extenders in a total amount of 10-55 phr (Table 2), a barrier layer upon the lower surface of the rubber portion wherein the barrier layer has an inner surface facing towards the rubber portion and an outer surface facing away from the rubber portion (Fig 1: inner liner 9), wherein the sealant layer has a thickness of 2-8 mm ([0058]), and the tire includes an inner liner having either a radially inward facing surface to which the tire sealant layer is adhered or a radially outward facing surface to which the tire sealant layer is adhered (Fig 1: inner liner 9) for the motivation of exhibiting excellent puncture-sealing capability while maintaining steering stability on rough road surfaces ([0070]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tire as taught by Hori with the extender amount and barrier layer and inner liner as taught by Yukawa in order to exhibit excellent puncture-sealing capability while maintaining steering stability on rough road surfaces.
Regarding claim 28, Hori in view of Yukawa teaches the tire of claim 26.
Yukawa further teaches wherein the barrier layer comprises a polymeric film ([0027]).
Regarding claim 31, Hori in view of Yukawa teaches the tire of claim 26.
Hori further teaches wherein the rubber portion of the sealant layer is cured (ln 88-89).
Regarding claim 32, Hori in view of Yukawa teaches the tire of claim 26.
Hori further teaches up to 200 parts of the at least one tackifier comprise polybutene (Comparative example 1; 152 parts polyisobutylene and 224 parts polybutene to 100 parts rubber; ln 112).
Regarding claim 34, Hori in view of Yukawa teaches the tire of claim 26.
Hori further teaches wherein the at least one tackifier comprises at least one of a. at least one low molecular weight polymer or oligomer having a Mw of 700- 150,000 grams/mole and a Mn of 500-100,000 grams/mole; b. at least one resin selected from the group consisting of phenolic resins, aliphatic resins, cycloaliphatic resins, aromatic resins, terpene resins, guayule resins, and combinations thereof; or c. polybutene having a Mn of 500-5000 grams/mole (ln 112).
Regarding claim 39, Hori in view of Yukawa teaches the tire of claim 26.
Yukawa further teaches wherein the barrier layer further comprises adhesive upon its inner surface, its outer surface, or both its inner and outer surfaces ([0028]).
Regarding claim 42, Hori in view of Yukawa teaches the tire of claim 26.
Yukawa further teaches wherein the sealant layer has a width that varies by no more than 5% from the width of the radially inward facing surface of the inner liner of the tire as measured from belt-edge-to-belt edge (Fig 1; both the inner liner 9 and sealant layer 10 overlap and are longer than the belt 7).
Regarding claim 48, Hori in view of Yukawa teaches the tire of claim 26.
Hori further teaches wherein the mixture of the rubber portion of the tire sealant layer includes 0 phr of oil (ln 90; oil is optional).
Claims 27 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Yukawa as applied to claim 26 above, and further in view of Tuffile et al. (US 2012/0222789 of record) hereinafter Tuffile.
Regarding claim 27, Hori in view of Yukawa teaches the tire of claim 26.
Hori in view of Yukawa does not teach wherein the barrier layer comprises a metal foil.
In the same field of endeavor regarding tires, Tuffile teaches a metal reinforcing strip comprising a metal alloy foil layer for the motivation of providing puncture resistance ([0005-0006]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the barrier layer as taught by Hori in view of Yukawa with the metal alloy foil layer as taught by Tuffile in order to provide puncture resistance.
Regarding claim 40, Hori in view of Yukawa teaches the tire of claim 39.
Hori in view of Yukawa does not explicitly recite wherein the barrier layer further comprises a removable release liner upon its outer adhesive surface.
However, the inner liner 9 and carcass ply 6 are inherently removeable.  Furthermore, it has been broadly held that making components separable is obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to make the inner liner and carcass ply as taught by Hori in view of Yukawa separable.
Hori in view of Yukawa does not teach an adhesive outer surface.
In the same field of endeavor regarding tires, Tuffile teaches using adhesive to secure an inner liner to the inner surface of a tire ([0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the outer surface of the inner liner as taught by Hori in view of Yukawa with the adhesive to the as taught by Tuffile in order to secure the inner liner to the inner surface of the tire.
Claims 29 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Yukawa as applied to claim 26 above, and further in view of Kitano et al. (US 2015/0183270) hereinafter Kitano.
Regarding claim 29, Hori in view of Yukawa teaches the tire of claim 26.
Hori in view of Yukawa does not teach wherein the barrier layer has a thickness of 0.01 to 0.3 mm.
In the same field of endeavor regarding tires, Kitano teaches a range of values for the thickness of the barrier layer that overlaps with the claimed value for the motivation of providing a laminate for inner liner which uses a resin film in which adhesiveness between an adjacent member such as a carcass and a resin film can be sufficiently secured and a tire using the same (Fig 2: inner liner 17; [0024, 0032, 0035]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the thickness of the barrier layer as taught by Kitano that overlaps with the claimed range in order to provide a laminate for inner liner which uses a resin film in which adhesiveness between an adjacent member such as a carcass and a resin film can be sufficiently secured and a tire using the same.
Regarding claim 50, Hori in view of Yukawa and Kitano teaches the tire of claim 29.
Hori further teaches wherein the mixture of the rubber portion of the tire sealant layer includes 0 phr of oil (ln 90; oil is optional).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Yukawa as applied to claim 26 above, and further in view of Shibata et al. (US 2010/0108221 of record) hereinafter Shibata.
Regarding claim 33, Hori in view of Yukawa teaches the tire of claim 26.
Hori in view of Yukawa does not teach wherein the at least one tackifier comprises a polar-functionalized polybutadiene having a Mn of 1200 to 10000 grams/mole.
In the same field of endeavor regarding tires, Shibata teaches tackifiers comprising maleic anhydride functionalized polybutadiene for the motivation of enhancing workability and adhesiveness ([0073]).
Applicant specification discloses maleic anhydride functionalized polybutadiene as possessing the claimed properties. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tackifier as taught by Hori in view of Yukawa with the maleic anhydride functionalized polybutadiene as taught by Shibata in order to enhance workability and adhesiveness.
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Yukawa as applied to claim 26 above, and further in view of Merino Lopez et al. (US 2017/0326913) hereinafter Merino Lopez.
Regarding claim 35, Hori in view of Yukawa teaches the tire of claim 26.
Hori in view of Yukawa does not teach wherein the mixture of the sealant layer includes 10-45 phr of extender comprising carbon black, clay, titanium dioxide, calcium carbonate, graphite, talc, or a combination thereof.
In the same field of endeavor regarding tires, Merino Lopez teaches a range of values for the extender composition that overlaps with the claimed value for the motivation of giving dimensional stability ([0126-0129, 0132]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the extender composition as taught by Merino Lopez that overlaps with the claimed range in order to give dimensional stability.
Regarding claim 36, Hori in view of Yukawa teaches the tire of claim 26.
Hori in view of Yukawa does not teach wherein the extender includes 1-10 phr of fumed silica.
In the same field of endeavor regarding tires, Merino Lopez teaches a range of values for the extender composition that overlaps with the claimed value for the motivation of giving dimensional stability ([0126-0129, 0132]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the extender composition as taught by Merino Lopez that overlaps with the claimed range in order to give dimensional stability.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Yukawa as applied to claim 26 above, and further in view of Sandstrom et al. (US 2014/0088240 of record) hereinafter Sandstrom.
Regarding claim 37, Hori in view of Yukawa teaches the tire of claim 26.
Hori in view of Yukawa does not teach wherein the cure package includes a quinoline-based crosslinking initiator.
In the same field of endeavor regarding tires, Sandstrom teaches a cure accelerator comprising quinoline in order to control the time and/or temperature appropriate for the sulfur vulcanization and to improve the properties of the vulcanizate (Table 1; [0042-0044]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cure package as taught by Hori in view of Yukawa with the quinoline-based crosslinking initiator as taught by Sandstrom in order to control the time and/or temperature appropriate for the sulfur vulcanization and to improve the properties of the vulcanizate.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Yukawa as applied to claim 26 above, and further in view of Hong et al. (US 5085942 of record) hereinafter Hong.
Regarding claim 38, Hori in view of Yukawa teaches the tire of claim 26.
Hori in view of Yukawa does not teach wherein the upper surface of the sealant layer further comprises an outwardly facing detackifier coating.
In the same field of endeavor regarding tires, Hong teaches a sealant layer with an upper surface coated with detackifier for the motivation of preventing adhesion to metal (col 1, ln 16-27; col 5, ln 60-65).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sealant layer as taught by Hori in view of Yukawa with the detackifier coating as taught by Hong in order to prevent adhesion to metal.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Yukawa as applied to claim 26 above, and further in view of Kageyama et al. (US 4300614 of record) hereinafter Kageyama.
Regarding claim 43, Hori in view of Yukawa teaches the tire of claim 26.
Hori in view of Yukawa does not teach wherein at least one of the following is met: a. the rubber portion of the sealant layer has an elongation at break of 400 to 1200%; b. the rubber portion of the sealant layer has a tensile strength at break of 0.01 to 5 MPa; or c. the sealant layer is adhered to the radially inward facing surface of the inner liner or to the radially outward facing surface of the inner liner with a peel strength of 2 to 20 N/cm.
In the same field of endeavor regarding tires, Kageyama teaches a sealant layer having a range of values for the elongation at break and tensile strength at break that overlaps with the claimed ranges for the motivation of providing excellent sealing properties and excellent processability (Col 2, ln 6-14, 35-39).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the at least one tackifier as taught by Kageyama that overlaps with the claimed range in order to provide excellent sealing properties and excellent processability.
Allowable Subject Matter
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 30, Hori in view of Yukawa teaches the tire of claim 26.
Hori in view of Yukawa does not teach wherein the upper surface of the rubber portion is cured and comprises no more than 25% of the overall thickness of the rubber portion and the remainder of the rubber portion is uncured.
Egan teaches partially curing the sealant layer to impart material properties of both a fully cured material and a material with no cure at all (Col 2, ln 58-68).  However, Egan is silent as to the proportion of cured vs uncured rubber as well as any structural arrangement of cured vs uncured rubber.
The remaining prior art of record fails to teach this limitation.
Since the prior art of record does not teach each and every limitation of the claim, claim 30 is indicated for allowable subject matter.
Response to Arguments
Applicant’s arguments with respect to claim(s) 05/26/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                   /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743